DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “the first FPG”. The Examiner suggests “the first FPGA”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (U.S. Patent Application Publication No. 20120089293 and hereinafter, “Halder”) in view of Garrett et al. (U.S. Patent Application Publication No. 20180293816 and hereinafter, “Garrett.”)

Regarding claim 1, Halder teaches:
receiving at least any one of information from a sensor that detects an operation state of an internal combustion engine mounted in a vehicle and a driving state of the vehicle, information from a controller area network (CAN)
 Halder [0027] discloses receiving data messages through a connected area network (CAN) to facilitate communication between off-board operator interface station (OOIS) and vehicle health system (VHS), vehicle information management system (VIMS), and machine control module (MCM).
The Examiner notes that the VHS provides data regarding the operating status of the vehicle.
information from a remote channel and outputting a control command calculated based on the received information to an apparatus mounted in the vehicle, the vehicle electronic control apparatus comprising: two or more field programmable gate arrays (FPGAs) that each receive information from the sensor
Halder [0004] discloses that a VIMS collecting information from onboard sensors is known in the art.
Halder [0031] discloses that VIMS may embody multiple FPGAs.
 Halder [0016] discloses powertrain sensors such as engine speed sensors, engine temperature sensors, pressure sensors, flow meters, transmission shift sensors, transmission speed sensors, pump and motor displacement sensors, steering angle sensors, etc.
the two or more FPGAs including a first FPGA and a second FPGA
 Halder [0031] discloses multiple FPGAs.
a nonvolatile memory that holds a bit stream for determining a configuration for the FPGAs
Halder [0022] discloses a memory that holds data used by the vehicle health system (VHS) configured to determine a specific overall machine response. 
Halder [0031] discloses that a VHS may include one or more FPGAs.
an error control module that outputs an error signal to the outside at a time when an abnormality occurs in at least one of the FPGAs and the incorporated nonvolatile memories 2 
 Halder [0024] discloses an engine temperature sensor that may produce abnormal signals, and a primary engine subsystem that may produce a status of Failed but Functional. Based on these different status levels, the corresponding ECMs 26 may produce recommended actions to stop and slow Machine 12, respectively. 
a memory management unit (MMU) that performs address management for a first software program, and controls the first software program to be executed by the first FPGA based on the control signal indicating that the abnormality occurs in the second FPGA or the second nonvolatile memory, wherein the nonvolatile memory that holds the bit stream and the nonvolatile memories incorporated in the MCU are accessible from the outside.
Halder [0022] discloses using a memory to determine a specific overall machine response directed to a MCM for implementation. Halder also discloses that the MCM may command specific actions by the appropriate components of subsystems.
Halder [0032] discloses a user interface.
The Examiner notes that a user interface makes the data accessible from the outside.
Halder does not expressly teach:
[the first software program] stored in the first nonvolatile memory and a second software program stored in the second nonvolatile memory
a micro control unit (MCU) comprising: an MCU that incorporates two or more nonvolatile memories comprising a first nonvolatile memory and a second nonvolatile memory, in each of which a program code for calculating the control command is installed
Garrett teaches:
[the first software program] stored in the first nonvolatile memory and a second software program stored in the second nonvolatile memory
Garrett [0063] discloses a number of non-volatile memory devices configured to store data or logic to operate the vehicle-embedded computer device (VECD).
a micro control unit (MCU) comprising: an MCU that incorporates two or more nonvolatile memories comprising a first nonvolatile memory and a second nonvolatile memory, in each of which a program code for calculating the control command is installed
Garrett [0034] discloses a microcontroller, which may be synonymous to a VECD as disclosed by Garrett.
Garrett [0035] and [0036] disclose that the VECD may include one or more memory devices configured to execute instructions with appropriate bit streams.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed in Halder to incorporate multiple versions having various updates, as taught in Garrett, in order to “o accurately and realistically represent the range of conditions under which the vehicle or engine is expected to be operated” (Garrett [0002]).

2, Halder teaches the vehicle electronic control apparatus according to claim 1, wherein:
hardware configured with the second FPGA and the program code installed in the second nonvolatile memory form a formal system to be utilized at a time of normal operation
 Halder [0017] discloses multiple hardware subsystems that may be configured to follow an emergency procedure in the event of abnormal operation, including: a primary braking subsystem, a secondary braking subsystem, a brake charging subsystem, a rear axle subsystem, a tool subsystem, a traction device monitoring subsystem, a steering charging subsystem, a primary steering subsystem, a secondary steering subsystem, a primary powertrain subsystem, a secondary powertrain subsystem, a lubrication subsystem, a payload subsystem, a machine control subsystem, and an electrical/charging subsystem.
The Examiner notes that the subsystems indicate at least two separate systems capable of being programmed for different functions.
wherein hardware configured with the first FPGA and the program code installed in the first nonvolatile memory form a backup system to be utilized at a time of the abnormality
Halder [0030] discloses an emergency procedure in the event of a communication failure with another module. Halder further discloses that the particular procedure for each control module may be different, and tailored according to machine type, machine size, operator preference, module criticality, or in another manner. 
wherein the formal system is configured to be able to perform a self-diagnosis test, and wherein when the formal system is diagnosed as being abnormal based on the self-diagnosis test, the formal system is switched to the backup system so that an operation of the vehicle electronic control apparatus is continued.
Halder [0024] discloses self-diagnosis while in a normal operating mode to detect and report any abnormal signals from engine or brakes.
Halder [0030] discloses following an emergency procedure in the event of a communication failure with a control module. 
The Examiner notes that following an emergency procedure only in the event of a communication failure indicates switching to a backup system.

Regarding claim 3, Halder teaches the vehicle electronic control apparatus according to claim 2, wherein:
the backup system is configured to perform a self-diagnosis test, and wherein after the backup system is diagnosed as being normal based on the self-diagnosis test, the self-diagnosis test is performed on the formal system.
 Halder [0021] discloses that VIMS may provide status recording and diagnostic functionality. That is, VIMS may receive the status information and be configured to time-index and record the provided information. During subsequent diagnostic routines, VIMS may then be able to recall particular portions of the information, as directed. VIMS may pass the recorded and/or recalled information on to VHS and/or to OBI.
 Halder [0030] discloses that each of controllers/control modules of machine may be configured to follow an emergency procedure in the event of a communication failure with another module.
The Examiner notes that the emergency procedure is a backup system.

Regarding claims 4 and 5
the backup system holds two or more system versions including a first system version at a time of shipment from a factory and a second system version that is equal to a system version of the formal system, and wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option
Garrett teaches:
the backup system holds two or more system versions including a first system version at a time of shipment from a factory and a second system version that is equal to a system version of the formal system, and wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option
Garrett [0011] discloses the vehicle-embedded computer device (VECD) being able to select a desired version of a control system configuration, receiving a command for a roll back of a software update.
Garrett [0070] discloses that the control system may update the software.
The Examiner notes that selection of a control system configuration indicates that there may be a plurality of system versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed in Halder to incorporate multiple versions 

Regarding claim 6, Halder teaches the vehicle electronic control apparatus according to claim 1, wherein:
when the MMU receives the error signal from the error control module, the MMU performs rearrangement of an execution address so that an operating system of the vehicle electronic control apparatus is switched from the second FPGA and the second nonvolatile memory to the first FPG and the first nonvolatile memory.
Halder [0024] discloses self-diagnosis while in a normal operating mode to detect and report any abnormal signals from engine or brakes.
Halder [0030] discloses following an emergency procedure in the event of a communication failure with a control module. 
The Examiner notes that following an emergency procedure only in the event of a communication failure indicates switching to a backup system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                    /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662